Citation Nr: 1332619	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Memorial Health System of East Texas-Lufkin on December 4, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Jackson, Mississippi, which denied payment or reimbursement for unauthorized medical expenses.

In November 2010 the Veteran failed to report for a scheduled hearing before a Veterans Law Judge.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 
 

REMAND

The current claims folder is inadequate for appellate review.  The Veteran seeks payment or reimbursement of private medical care received on December 4, 2008.  He maintains that his condition was a medical emergency and that treatment at a VA facility was not feasibly available.  On his VA Form 9, the Veteran asserted that he tried to obtain treatment from the VA clinic in Lufkin, Texas, and that he only went to the private hospital when the VA clinic turned him away.  No attempt has been made to obtain the records from the VA clinic in Lufkin, Texas to verify if the Veteran sought, and was denied, treatment on December 4, 2008.  An attempt should be made to obtain VA records that could verify the Veteran's assertions.

The March 2010 statement of the case states that the Veteran was provided a denial letter in April 2009.  However, the Board notes that the described April 2009 letter is not contained in the record.  Such should be obtained and included in the record.

A review of the claims file reveals that the statement of the case did not provide the Veteran with the provisions of 38 U.S.C.A. § 1728, which provides the criteria for the payment/reimbursement of unauthorized medical expenses for Veterans who have a total disability permanent in nature.  The Board notes that the Veteran has had a total rating based upon individual unemployability (TDIU) due to service-connected disabilities in effect since September 2000.  The agency of original jurisdiction (AOJ) should provide the Veteran with a supplemental statement of the case which includes the provisions of 38 U.S.C.A. § 1728.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA records in order to verify that the Veteran attempted to obtain VA treatment at the Lufkin, Texas VA community-based outpatient clinic on December 4, 2008. 

2.  Associate with the claims file a copy of the original (April 2009) AOJ denial letter.  

3.  Finally, readjudicate the Veteran's claim for payment or reimbursement for non-VA medical expenses on appeal, including under the provisions of 38 U.S.C.A. § 1728, if applicable.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case with all pertinent law and regulations, including 38 U.S.C.A. § 1728.  The Veteran should be afforded the appropriate period of time to respond, before returning the appeal to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	MICHAEL A. PAPPAS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



